Title: From Thomas Jefferson to James Monroe, 27 March 1824
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Mar. 27. 24.
I recieve mr Livingston’s question through you with kindness, and answer it without hesitation. he may be assured I have not a spark of unfriendly feeling towards him. in all the earlier scenes of life we thought and acted together. we differed in opinion afterwards on a single point. each maintained his opinion, as he had a right, and acted on it as he ought. but why brood over a single difference, and forget all our previous harmonies? difference of opinion was never with me a motive of separation from a friend, in the trying times of federalism I never left a friend. many left me, have since returned, and been recieved with open arms. mr  Livingston would now be recieved at Monticello with as hearty a welcome as he would have been in 1800. the case with mr Adams was much stronger. fortune had disjointed our first affections, and placed us in opposition in every point. this separated us for a while. but on the first intimation thro’ a friend, we reembraced with cordiality, recalled our antient feelings and dispositions, and every thing was forgotten but our first sympathies. I bear ill-will to no human being.Another item of your letter fills my heart with thankfulness. with the other competitor it is an imaginary want, a mere change of lounge to fill up the vacancies of mind. ever affectionately & respectfully yourTh: Jefferson